DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  “the predetermined operation” has improper antecedent basis in the claim.  It is believed that this refers to the “operation of the fan motor” in line 3 and thus the language of claim 3 should be adjusted to clarify this relationship. Appropriate correction is required.
 	Claims 5-6 state “in place of the signal output by the operation signal output part” in lines 7 and 8-9, respectively. It is believed that the “operation signal output part” should be the “circuitry for identification signal output”.


Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



 	Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 	Claims 5-6 include “circuitry for signal detection” and “circuitry for identification signal output”. The specification as filed does not appear to provide any details concerning this circuitry. 
 	MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claims 5-6, no particular “circuitry for signal detection” and no particular “circuitry for identification signal output” are shown in the drawings.
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the written description requirement for claims 5-6, no details of any particular “circuitry for signal detection” and no details of any particular “circuitry for identification signal output” are provided in the specification as filed. The specification merely states “circuit” for each claimed circuitry on page 7.
  	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	What is the particular circuitry used for signal detection? What is the particular circuitry used for identification signal output?
 	Thus, claim(s) 5-6 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 3 states “determine the fan motor is not defective by identifying the identification signal indicating a different rotation number exceeding a predetermined reference, by comparing an actual rotation number of the fan motor with an expected rotation number”. It is unclear if “by comparing an actual rotation number of the fan motor with an expected rotation number” is considered the same step as the “determine the fan motor is not defective by identifying the identification signal indicating a different rotation number exceeding a predetermined reference”, or not. The specification does not appear describe any embodiment in which both of these steps are done and there does not appear to be any “predetermined reference” term used in the specification. As best understood, it appears applicant is claiming “by comparing an actual rotation number of the fan motor with an expected rotation number” one effectively accomplishes “determine the fan motor is not defective by identifying the identification signal indicating a different rotation number exceeding a predetermined reference” wherein the “identification signal indicating a different rotation number” is the “actual rotation number” and the “expected rotation number” is the “predetermined reference”. This is how the claim will be examined. However, it is unclear if the “identification signal indicating a different rotation number” is the “actual rotation number” and the “expected rotation number” is the “predetermined reference”. Thus, the intended scope of the claim is unclear.     
Claim 3 states “different rotation number” in lines 8-9. Different than what? The intended scope of the claim is unclear. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Uemura US 20190178254.
 	Collings discloses:
 	1.  A fan motor drive device (130) as a fan controller having a processor (170) connected to a fan motor (see “fan motor and fan 160” in col 4 line 32), the fan motor drive device configured to drive the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 50-53), the processor being configured to: control a predetermined operation of the fan motor by controlling a driving power supplied to the fan motor (see “Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 51-53 wherein the power is predetermined before it is subsequently applied); determine whether the fan motor is defective based on an identification signal 
 	Thus, it is believed that Collings discloses the limitations of claim 1. However, if the insufficient speed of Collings does not meet the limitations of an operational state different than expected, the examiner could turn to Uemura.

Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the overspeed protection method of Uemura in the system of Collings to gain the benefit of preventing the fan motor from being broken as taught by Uemura in 0063.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Humphrey US 20110228471 in further view of Hawkins US 6328000.
Regarding claim 2, Collings discloses: A fan motor drive device (130) as a fan controller having a processor (170), connected to a fan motor (see “fan motor and fan 160” in col 4 line 32), the fan motor drive device configured to drive the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive 
 	Regarding the limitation wherein the processor functions to control a rotational operation as the predetermined operation of the fan motor by applying a predetermined voltage value to the fan motor, Collings discloses controlling the applied power at col 4 lines 50-53 but Collings does not specify the control variable for the application of power (i.e. voltage or current).
 	Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey).
 	Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art
would have found it obvious to use the predetermined voltage control method of Humphrey in
the fan of Collings to gain the benefit of “Thus, by dynamically adjusting both the duty cycle of
PWM control signal and the DC voltage supplied to each fans 214, the fans 214 can operate a
greater degree of power efficiency when compared to many other approaches.” as taught by
Humphrey in 0028.
Collings discloses taking remedial action 538 in response to certain fans being detected as having an insufficient (i.e. underspeed) fan speed (in col 7 lines 29-33). However, Collings does not disclose detecting overspeed conditions and thus does not disclose: wherein the 
Like Collings, Hawkins relates to fan control. Hawkins discloses detecting fan failures due to both fan underspeed as well as fan overspeed, including: wherein the processor functions to determine whether the fan motor is defective by identifying the identification signal indicating an operation state different from an expected operation state of the fan motor (see the speed which is an identification signal and an operation state that is different than expected is a signal that indicates an overspeed that causes the error to fall outside the acceptable error range 116 in Fig 3 indicating an overspeed fan failure mode as in col 3 lines 1-12, and col 6 line 66 to col 7 line 8, and col 8 lines 5-7), an identification signal (actual fan speed as in 108 in Fig 3 and associated description) is either a low signal that the processor identifies that the fan motor is not defective (low signal being a normal fan speed that causes the error to fall within the acceptable error range 116 in Fig 3) or a high signal that the processor identifies that the fan motor is defective (high signal being a fan overspeed that causes the error to fall outside the acceptable error range 116 in Fig 3 indicating an overspeed fan failure mode as in col 3 lines 1-12, and col 6 line 66 to col 7 line 8, and col 8 lines 5-7), and wherein the low signal corresponds to detection of a rotation number included in a specific range in the fan motor (corresponds to error within the acceptable error range 116 in Fig 3 and associated description), and the high signal corresponds to detection of a rotation number included in an outside of the specific 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the overspeed detection method of Hawkins in the system of Collings as modified above to gain the benefit of “alerting an operator or technician that there is a problem with the fan system when a failure mode is present” as taught by Hawkins in col 3 lines 21-23.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Humphrey US 20110228471 in further view of Franz US 20080310967.

Regarding claim 3, Collings discloses: A fan motor drive device (130) as a fan controller having a processor (170), connected to a fan motor (see “fan motor and fan 160” in col 4 line 32), the fan motor drive device configured to drive the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 50-53), the processor being configured to: control the operation of the fan motor by controlling a power supply to the fan motor (see “Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 51-53 wherein the power is predetermined before it is subsequently applied); and determine whether the fan motor is defective based on an identification signal indicating a rotation number of the fan motor output from the fan motor in response to the 
	Regarding the limitation wherein the processor functions to control a rotational operation as the predetermined operation of the fan motor by applying a predetermined 
 	Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey).
 	Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art
would have found it obvious to use the predetermined voltage control method of Humphrey in
the fan of Collings to gain the benefit of “Thus, by dynamically adjusting both the duty cycle of
PWM control signal and the DC voltage supplied to each fans 214, the fans 214 can operate a
greater degree of power efficiency when compared to many other approaches.” as taught by
Humphrey in 0028.
 	Thus, it is believed that Collings as modified above discloses the limitations of claim 3. However, if the insufficient speed of Collings does not meet the limitations of an operational state different than expected, the examiner could turn to Franz.
 	Franz discloses determine whether the fan motor is defective based on an identification signal indicating a rotation number of the fan motor output from the fan motor in response to the predetermined operation of the fan motor (see “The microcontroller includes a speed sensor for sensing the rotational speed such that when the sensed rotational speed deviates 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the locked rotor detection method of Franz in the system of Collings as modified above to gain the benefit of allowing a failure alert to be generated waring of a locked rotor condition as taught by Franz in claim 11, and 0022.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Hsu US 20150098844.
 	Collings discloses:
 	5.  A fan motor (see “fan motor and fan 160” in col 4 line 32) configured to operate by supplied driving power (power from 110), the fan motor comprising: a fan motor main body configured to rotate around an axis (see e.g. “The present invention relates fan operation verification and speed measurement techniques, and, more particularly, to methods and 
 	Regarding the limitation “having a plurality of fan blades”, Collings does not provide any details of the fan and thus does not specify a plurality of fan blades.
  	Like Collings, Hsu discloses a fan for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0023 of Hsu).
 	Hsu discloses the fan body 38 includes a plurality of blades 38b (see e.g. Fig 2B and 0031).
.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Uemura US 20190178254 in further view of Hsu US 20150098844.

 	Collings discloses:
 	6.  A cooling device comprising a fan motor (see “fan motor and fan 160” in col 4 line 32) configured to operate by supplied driving power (see power 110 in Fig 1) and a fan motor drive device as a fan controller (130 in Fig 1) connected to the fan motor, wherein the fan motor comprises: a fan motor main body configured to rotate around an axis (see e.g. “The present invention relates fan operation verification and speed measurement techniques, and, more particularly, to methods and apparatus for sensing the rotation and/or speed of a brushless DC fan motor.” in col 1 lines 6-9 wherein the fan motor main body is read as the rotor of the motor which rotates); an encoder for operating signal output configured to convert an operation state of the fan motor main body into a signal and output the signal (In the sense/dive circuit of Fig 6E, see 605 and 607 which convert a pole crossing state of the fan motor into an amplified analogue waveform, and which output the waveform to the to the analogue to digital converter 650. See also waveform in col 8 line 9, and “In a fan unit including a DC brushless fan having a plurality of motor poles, the current applied to the fan is monitored for fluctuations which occur at each motor pole crossing of the fan” in col 3 lines 64-67.);  a circuitry for signal 
	Regarding the limitation “having a plurality of fan blades”, Collings does not provide any details of the fan and thus does not specify a plurality of fan blades.
  	Like Collings, Hsu discloses a fan for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0023 of Hsu).
 	Hsu discloses the fan body 38 includes a plurality of blades 38b (see e.g. Fig 2B and 0031).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of blades in the fan of Collings as taught by Hsu to gain the benefit of generating continuous airflow from the fan as the rotor rotates.
 	Thus, it is believed that Collings as modified above discloses the limitations of claim 6. However, if the insufficient speed of Collings does not meet the limitations of an operational state different than expected, the examiner could turn to Uemura.
 	In 0063, Uemura discloses wherein the processor functions to determine whether the fan motor is defective based on an identification signal indicating an operation state of the fan motor output from the fan motor in response to the predetermined operation of the fan motor [see 0063 and claim 2 including “in a case where the rotational speed of outdoor fan 104 exceeds the predetermined upper limit value (for example, the second rotational speed) in the second period, control unit 6 may stop the rotation of outdoor fan 104” wherein the identification signal is the speed which indicates an operational state of the fan motor (i.e. the 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the overspeed protection method of Uemura in the system of Collings as modified above to gain the benefit of preventing the fan motor from being broken as taught by Uemura in 0063.


Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. 

Applicant argues:

In contrast, Collings discloses a sense output signal 270 that is an electronic pulse which occurs coincident with each fan motor pole crossing to indicate operation and speed of the fan 160 (see, col. 6, lines 46-48). In other words, the electronic pulse corresponds to the rotation of the fan, and does not itself indicate whether the fan motor is defective. In addition, Humphrey uses sensors to monitor operating parameters, such as fan speed, but the output of the sensors also does not itself indicate whether the fan motor is defective. Finally, Hsu discloses the mechanical components of a fan, but fails to overcome these deficiencies of Collings and Humphrey. 


 	Examiner’s answer:

 	Applicant’s own signal appears to be a speed signal, and a speed signal different than expected is proclaimed by applicant to be the determination that the fan is defective as on page 9 of the specification. Likewise, the speed signal of Collings is used to determine if the fan speed is insufficient (and thus the fan is defective) and therefore the fan should be shut down as in “If the speed of the fan is insufficient given other system factors (e.g., system temperature), then remedial action such as increasing the speed of fan 160 by fan controller 130 or shutting down system 100 may be required during operation 538” in col 7 lines 29-33 of Collings.

Applicant argues:

 	Applicant further notes that the operation control part of the present application can control operation of the fan motor by applying a predetermined voltage, and the determination part then compares the actual rotation number of the fan motor to an expected rotation number for the applied predetermined voltage. These features are described, for example, in the paragraph spanning pages 13 to 14 of the present application. In contrast, Collings discloses the determination of whether remedial action, such as increasing the speed of the fan 160, is required based on other factors, such as system temperature, if the speed of the fan is insufficient (see, col. 7, lines 29-33). However, Collings is silent as to determining whether the rotation 


Examiner’s answer:
 	Collings applies a power to the fan (as in in col 4 lines 51-53). Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey). Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028]. Collings discloses shutting down the fan if the speed is determined to be not sufficient at the applied power level (see “If the speed of the fan is insufficient given other system factors (e.g., system temperature), then remedial action such as increasing the speed of fan 160 by fan controller 130 or shutting down system 100 may be required during operation 538” in col 7 lines 29-33 of Collings wherein determining if the fan motor is defective is e.g. determining an insufficient speed (which is different than the expected sufficient speed given the applied power).
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746